DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 8/24/2020; 4/26/2021; 5/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
Figures 2a and 2b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, 5-9, 11, 13, 14 and 16-20 are objected to because of the following informalities:
Claim 1 is awkwardly worded.  The examiner respectfully suggests deleting “characterized in that” in line 1.
Claim 3 recites the limitation "the area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the cross section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the axial direction" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the axial direction" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the axial lengths" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the axial lengths" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the axially central plane" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the axial end surfaces" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the other end" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the axial direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "each cross section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the cross section" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the cross section" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 has a typographical error at the end of the claim.  Claim 11 is missing a period.
Claim 13 appears to have a typographical error in line 2.  The examiner respectfully suggests inserting “an” before “hourglass”.
Claim 13 recites the limitation "the diameter" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the axial length" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the axial cross section" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "each cross section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the cross section" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the cross section" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is awkwardly worded.  The examiner respectfully suggests deleting “characterized in that” in line 2.
Claim 18 recites the limitation "the side wall" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the inner wall" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the side wall" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the inner wall" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the side wall" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 9-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the peripheral throttling element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to which of the peripheral throttling elements of claim 1 “the peripheral throttling element” refers.
Claim 3 depends on claim 2 and is rejected for inheriting the same problem.
Claim 3 recites the limitation "the annular fluid channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to which of the annular fluid channels of claim 1 “the annular fluid channel” refers.
Claim 4 recites the limitation "the peripheral throttling element" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to which of the peripheral throttling elements of claim 1 “the peripheral throttling element” refers.
Claim 5 depends on claim 4 and is rejected for inheriting the same problem.
Claim 9 recites the limitation "the annular fluid channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to which of the annular fluid channels of claim 1 “the annular fluid channel” refers.
Claims 10 and 11 depend on claim 9 and are rejected for inheriting the same problem.
Claim 10 recites the limitation "the peripheral throttling element" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to which of the peripheral throttling elements of claim 1 “the peripheral throttling element” refers.
Claim 11 recites the limitation "the peripheral throttling element" in lines 2 and also line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to which of the peripheral throttling elements of claim 1 “the peripheral throttling element” refers.
Claim 12 recites the limitation "the annular fluid channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to which of the annular fluid channels of claim 1 “the annular fluid channel” refers.
Claims 13-16 depend on claim 12 and are rejected for inheriting the same problem.
Claim 13 recites the limitation "the peripheral throttling element" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to which of the peripheral throttling elements of claim 1 “the peripheral throttling element” refers.
Claim 13 recites the limitation "that" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The examiner has interpreted “that” to mean an axial length.
Claims 15 depends on claim 13 and is rejected for inheriting the same problems.
Claim 14 recites the limitation "the peripheral throttling element" in lines 3-4 and also line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to which of the peripheral throttling elements of claim 1 “the peripheral throttling element” refers.
Claim 14 recites the limitation "that" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The examiner has interpreted “that” to mean an axial length.
Claim 15 recites the limitation "the peripheral throttling element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to which of the peripheral throttling elements of claim 1 “the peripheral throttling element” refers.
Claim 20 recites the limitation "the annular fluid channel" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to which of the annular fluid channels of claim 1 “the annular fluid channel” refers.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,506,484 issued to Brown (“Brown”).

As for claim 1, Brown discloses a throttling component (10), characterized in that, comprising a central throttling element (innermost ring of circular ligaments 99) and a plurality of peripheral throttling elements (other concentric rings of circular ligaments 99), the plurality of peripheral throttling elements are sequentially sleeved outside the central throttling element and are coaxial with the central throttling element (see Figs. 4A and 7); annular fluid channels are respectively formed between the central throttling element and its adjacent peripheral throttling element (see Figs. 4A and 7), and between adjacent peripheral throttling elements (see Figs. 4A and 7).

As for claim 2, Brown discloses that the central throttling element is in a round column shape, and the peripheral throttling element is cylindrical (see Figs. 4A and 7). 

As for claim 6, Brown discloses that axial lengths of the central throttling element and the plurality of peripheral throttling elements are equal, and the axial end surfaces thereof are aligned with each other (see Fig. 4B).

As for claim 17, Brown discloses a conditioning and flowrate measurement device (Fig. 15), characterized in that, comprising:
a measuring pipe (12); 
the throttling component according to claim 1 (see the rejection of claim 1 above), wherein the throttling component is arranged in the measuring pipe (see Fig. 15).

Claims 1, 2, 7 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,132,961 issued to England et al. (“England”).

As for claim 1, England discloses a throttling component (Figs. 2, 7, 10D), characterized in that, comprising a central throttling element (defining 22 in Fig. 7) and a plurality of peripheral throttling elements (defining 24 and 26 in Fig. 7), the plurality of peripheral throttling elements are sequentially sleeved outside the central throttling element and are coaxial with the central throttling element (see Fig. 7); annular fluid channels (24, 26) are respectively formed between the central throttling element and its adjacent peripheral throttling element (see Fig. 7), and between adjacent peripheral throttling elements (see Fig. 7).

As for claim 2, England discloses that the central throttling element is in a round column shape, and the peripheral throttling element is cylindrical (see Fig. 2).

As for claim 7, England discloses that the axial lengths of the central throttling element and the plurality of peripheral throttling elements are sequentially reduced from inside to outside (see Fig. 2), and the axially central plane (i.e. the midpoint(s)) of the central throttling element and the axially central planes of the plurality of peripheral throttling elements coincide with each other (see Fig. 2).

As for claim 17, England discloses a conditioning and flowrate measurement device, characterized in that, comprising:
a measuring pipe (100); 
the throttling component according to claim 1 (see the rejection of claim 1 above), wherein the throttling component is arranged in the measuring pipe (see Fig. 2).

Claims 1, 2, 6, 9, 10, 12, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0292864 by Zhang et al. (“Zhang”).

As for claim 1, Zhang discloses a throttling component (30), characterized in that, comprising a central throttling element (defining central orifice 40 in Figs. 2 and 4) and a plurality of peripheral throttling elements (defining other orifices 40 in Figs. 2 and 4), the plurality of peripheral throttling elements are sequentially sleeved outside the central throttling element and are coaxial with the central throttling element (see Figs. 2 and 4); annular fluid channels (40) are respectively formed between the central throttling element and its adjacent peripheral throttling element (see Figs. 2 and 4), and between adjacent peripheral throttling elements (see Figs. 2 and 4).

As for claim 2,  Zhang discloses that the central throttling element is in a round column shape (see Figs. 2 and 4), and the peripheral throttling element is cylindrical (see Figs. 2 and 4).

As for claim 6, Zhang discloses that the axial lengths of the central throttling element and the  plurality of peripheral throttling elements are equal, and the axial end surfaces thereof are aligned with each other (see Fig. 4).

As for claim 9, Zhang discloses that the annular fluid channel comprises an inlet contraction portion (left end of 30 in Fig. 4) and a portion with uniform cross section (middle portion of 30 in Fig. 4) which are communicated with each other along the axial direction of the central throttling element.

As for claim 10, Zhang discloses that the central throttling element (defining central orifice 40 in Fig. 2 and Fig 4) is in a column shape and comprises a first portion (right end in Fig. 4) and a second portion (middle portion in Fig. 4) which are connected, along the axial direction of the central throttling element, the diameter of the first portion of the central throttling element is gradually reduced (from left to right in Fig. 4), and the second portion of the central throttling element is a round column with uniform diameter (middle portion in Fig. 4); the peripheral throttling element is in a funnel shape (see the right end of 30 in Fig. 4) and comprises a first portion (right end in Fig. 4) and a second portion (middle portion in Fig. 4) which are connected, along the axial direction of the peripheral throttling element, the diameter of the first portion of the peripheral throttling element is gradually reduced, (from left to right in Fig. 4) and the second portion of the peripheral throttling element is a cylinder with uniform diameter (middle portion in Fig. 4).

As for claim 12, Zhang discloses that the annular fluid channel sequentially comprises an inlet contraction portion (left end of 30 in Fig. 4), a portion with uniform cross section (middle portion of 30 in Fig. 4) and an outlet expansion portion (right end of 30 in Fig. 4) along the axial direction of the central throttling element.

As for  claim 14, Zhang disclose that the central throttling element is in a spindle shape (see Fig. 4) and has a middle part in a round column shape of uniform diameter (see Fig. 4); the peripheral throttling element is cylindrical (see Fig. 4) and the axial cross section of the side wall of the peripheral throttling element is in a spindle shape (see Fig. 4), and the peripheral throttling element has a cylindrical middle part of uniform diameter (see Fig. 4); the axial length of the middle part in a round column shape of the central throttling element is equal to that of the cylindrical middle part of the peripheral throttling element (see Fig. 4).

As for claim 17, Zhang discloses a conditioning and flowrate measurement device (Figs. 1, 2 and 4), characterized in that, comprising:
a measuring pipe (14); 
the throttling component according claim 1 (see the rejection of claim 1 above), wherein the throttling component is arranged in the measuring pipe (see Fig. 4).

As for claim 18, Zhang discloses that the central throttling element, the plurality of peripheral throttling elements (i.e. 30) and the measuring pipe (14) are coaxially arranged (see Fig. 4), and an annular fluid channel is formed between the measuring pipe and its adjacent peripheral throttling element (see Fig. 4); on the side wall of the measuring pipe, a high-pressure tapping hole (32) is formed close to an inlet port of the throttling component, and a low-pressure tapping hole (34) is formed close to an outlet port of the throttling component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,506,484 issued to Brown (“Brown”).

As for claim 3, Brown discloses the throttling component according to claim 2 (see the rejection of claim 2 above).
Brown does not explicitly disclose that the area of the cross section of the annular fluid channel satisfies the formula as claimed.  The examiner notes that this claim is directed toward optimizing the geometry of the throttling component through the use of computational fluid dynamics and experimental testing (see paragraphs [0058] and [0059] of the Specification).
However, Brown discloses that the design of a particular geometry of the throttling component is optimized for the overall pressure loss and desired axial flow profile shape (col. 9, lines 9-12 with an example of optimization in col. 9, line 9 - col. 10, line 2).  Brown discloses that the geometry can be optimized by means of semi-empirical models or computational fluid dynamics or experimental testing (col. 9, lines 35-48).  Furthermore, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 (II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the throttling component of Brown such that the area of the cross section of the annular fluid channel satisfies the formula as claimed in order to achieve the predictable result of optimizing for the overall pressure loss and desired axial flow profile shape (Brown: col. 9, lines 9-12).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,506,484 issued to Brown (“Brown”) in view of U.S. Patent 3,838,598 issued to Tompkins (“Tompkins”).

As for claim 4, Brown discloses the throttling component according to claim 1 (see the rejection of claim 1 above) including that along a direction perpendicular to the axial direction of the central throttling element, the cross section of the central throttling element is a shape (see Fig. 7), and the cross section of the peripheral throttling element is in a shape of two concentric shapes (see Fig. 7).
Brown does not disclose that the shape is rectangular.  Instead, Brown discloses that the shape is circular (see Fig. 7).
However, Tompkins discloses a throttling element with a shape that is rectangular (Fig. 17).  Tompkins discloses that the rectangular throttling element can be substituted for a circular throttling element (Fig. 18) when the cross section of the pipe is rectangular instead of circular (col. 11, lines 44-50).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the shape of the throttling elements of Brown to be rectangular as disclosed by Tompkins in order to optimize and regulate the flow of fluid through a pipe having a rectangular cross section.

As for claim 5, Brown as modified by Tompkins discloses the throttling component according to claim 4 (see the rejection of claim 4 above).
Brown as modified by Tompkins does not explicitly disclose that the area of the cross section of the annular fluid channel satisfies the formula as claimed.  The examiner notes that this claim is directed toward optimizing the geometry of the throttling component through the use of computational fluid dynamics and experimental testing (see paragraphs [0058] and [0059] of the Specification).
However, Brown discloses that the design of a particular geometry of the throttling component is optimized for the overall pressure loss and desired axial flow profile shape (col. 9, lines 9-12 with an example of optimization in col. 9, line 9 - col. 10, line 2).  Brown discloses that the geometry can be optimized by means of semi-empirical models or computational fluid dynamics or experimental testing (col. 9, lines 35-48).  Furthermore, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 (II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the throttling component of Brown and Tompkins such that the area of the cross section of the annular fluid channel satisfies the formula as claimed in order to achieve the predictable result of optimizing for the overall pressure loss and desired axial flow profile shape (Brown: col. 9, lines 9-12).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,132,961 issued to England et al. (“England”).

As for claim 8, England discloses the throttling component according to claim 1 (see the rejection of claim  above) and that the axial end surfaces of the central throttling element and the plurality of peripheral throttling elements are aligned with each other at one end (left end; Fig. 10D) and are perpendicular to the axial direction of the central throttling element (see Fig. 10D), and the axial end surfaces of the central throttling element and the plurality of peripheral throttling elements at the other end form an included angle less than 90° with the axial direction of the central throttling element (see Fig. 10D).
England does not explicitly disclose that the axial end surfaces of the central throttling element and the plurality of peripheral throttling elements at the other end are located in the same plane.  Instead, the lengths of the throttling elements creates a curved surface in Fig. 10D. The examiner notes that this claim is directed toward optimizing the geometry of the throttling component for use near a pipe bend (see paragraph [0077] of the Specification).
However, England discloses that the lengths of the throttling elements can be optimized to account for velocity profile conditions, stratification, fluid density etc. (col. 3, lines 56-60).  Furthermore, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 (II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the lengths of the throttling elements of England such that the axial end surfaces of the central throttling element and the plurality of peripheral throttling elements at the other end are located in the same plane in order to achieve the predictable result of accounting for velocity profile conditions, stratification, fluid density etc. (England: col. 3, lines 56-60).

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0292864 by Zhang et al. (“Zhang”) in view of U.S. Patent 3,838,598 issued to Tompkins (“Tompkins”).

As for claim 11, Zhang discloses the throttling component according to claim 9 (see the rejection of claim 9 above) including that the central throttling element is in a column shape (see Figs. 2 and 4), and the peripheral throttling element is in a tube shape (see Figs.2 and 4); on each cross section perpendicular to the axial direction of the central throttling element, the cross section of the central throttling element is a shape (see Fig. 2), and the cross section of the peripheral throttling element is in a shape of two concentric shapes (see Fig. 2); along the axial direction of the central throttling element, the central throttling element comprises a first inlet contraction portion (at left end of 30 in Fig. 4) and a first uniform size portion (middle portion of 30 in Fig. 4) which are connected, and the peripheral throttling element comprises a second inlet contraction portion (left end of 30 in Fig. 4) and a second uniform size portion (middle portion of 30 in Fig. 4) which are connected.
England does not disclose that the shape is rectangular.  Instead, England discloses that the shape is circular (see Fig. 2).
However, Tompkins discloses a throttling element with a shape that is rectangular (Fig. 17).  Tompkins discloses that the rectangular throttling element can be substituted for a circular throttling element (Fig. 18) when the cross section of the pipe is rectangular instead of circular (col. 11, lines 44-50).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the shape of the throttling elements of England to be rectangular as disclosed by Tompkins in order to optimize and regulate the flow of fluid through a pipe having a rectangular cross section.

As for claim 16, Zhang discloses the throttling component according to claim 12 (see the rejection of claim 12 above) including that the central throttling element is in a column shape (see Figs. 2 and 4), and the peripheral throttling element is in a tube shape (see Figs. 2 and 4); on each cross section perpendicular to the axial direction of the central throttling element, the cross section of the central throttling element is a shape (see Fig. 2), and the cross section of the peripheral throttling element is in a shape of two concentric shapes (see Fig. 2); along the axial direction of the central throttling element, the central throttling element sequentially comprises a first inlet contraction portion (at left end of 30 in Fig. 4), a first uniform size portion (middle portion of 30 in Fig. 4) and a first outlet expansion portion (at right end of 30 in Fig. 4), and the peripheral throttling element sequentially comprises a second inlet contraction portion (left end of 30 in Fig. 4), a second uniform size portion (middle portion of 30 in Fig. 4) and a second outlet expansion portion (right end of 30 in Fig. 4).
England does not disclose that the shape is rectangular.  Instead, England discloses that the shape is circular (see Fig. 2).
However, Tompkins discloses a throttling element with a shape that is rectangular (Fig. 17).  Tompkins discloses that the rectangular throttling element can be substituted for a circular throttling element (Fig. 18) when the cross section of the pipe is rectangular instead of circular (col. 11, lines 44-50).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the shape of the throttling elements of England to be rectangular as disclosed by Tompkins in order to optimize and regulate the flow of fluid through a pipe having a rectangular cross section.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13, 15 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13, the prior art of record and the examiner’s knowledge does not disclose or suggest a central throttling element that is in a shape of an hourglass and has a middle part in a round column shape of uniform diameter, a peripheral throttling element that is cylindrical and a diameter of a middle part thereof is reduced to form a cylindrical middle part of uniform diameter; an axial length of the middle part in a round column shape of the central throttling element is equal to an axial length of the cylindrical middle part of the peripheral throttling element.
Claim 15 depends on claim 13 and inherits the same allowable subject matter.
Regarding claim 19, the prior art of record and the examiner’s knowledge does not disclose or suggest a central throttling element, a plurality of peripheral throttling elements and a measuring pipe that are coaxially arranged; an annular protrusion is arranged on an inner wall of the measuring pipe, so that an annular fluid channel comprising an inlet contraction portion and an uniform cross section portion is formed between the measuring pipe and its adjacent peripheral throttling element; on a side wall of the measuring pipe, a high-pressure tapping hole is formed close to an inlet port of a throttling component, and a low-pressure tapping hole is formed close to an outlet port of the throttling component.
Regarding claim 20, the prior art of record and the examiner’s knowledge does not disclose or suggest a central throttling element, a plurality of peripheral throttling elements and a measuring pipe that are coaxially arranged; an annular protrusion is arranged on an inner wall of the measuring pipe, so that an annular fluid channel comprising an inlet contraction portion, an uniform cross section portion, and an outlet expansion portion is formed between the measuring pipe and its adjacent peripheral throttling element; on a side wall of the measuring pipe, a high-pressure tapping hole is formed close to an inlet port of a throttling component, and a low- pressure tapping hole is formed close to the uniform cross section portion of the annular fluid channel comprising an inlet contraction portion, an uniform cross section portion, and an outlet expansion portion

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 9,046,115 issued to England et al. is cited for all that it discloses including a throttling component with annular fluid channels.
U.S. Patent Application Publication 2017/0086708 by Takatori is cited for all that it discloses including a throttling component with through holes.
U.S. Patent 1,648,708 issued to Wilkinson is cited for all that it discloses including a conditioning and flowrate measuring device with a throttling component and low and high pressure tapping holes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/           Primary Examiner, Art Unit 2853